S \ \ 7 \ Case 20-10343-LSS Doc 4520 Filed 05/18/21 Page 1of4
~"
aol a

ee a
@ fxd oT ee Henorble Susticn ALE Bi lierstein.
MH) pe Hank ye toc ee Tine. o FR AE te aC yg to four

a A iat fore on waren DL Can hove ag Voit heed .
- Lam wociti og +his letter a bie eee Boy Scat §
foe OF Ameriia "all Do hear abet ys | Arak curt sy )
i nsecane Hus Und inSvmne Companies tMat-
fe ivinat LD cleat leery s what Wappeted TE VS
BA) wot +he B-S4 let ap rer Te vhe- let lartpoe
Te alet co Bey 5, ty ch OvV.7G thee - Hyak the
BS-A ore Cowarlsee f HWi4d the insure -
. Companies cre. Cowarls oS weil - nM lite Vrs bee
WAL because of fre B-S-4A- TD Voined Scotia
(AS A Teenager: Sv LD Cay learn Cocl SHE, ane
he ootueantercns NeT TT? be Uretimad, lyeet ia
. willy take mon pulaticas, anc meatal hewl gares -
©@ mm Wasa tester Kid. phe Catal ot clea acid et
pe rents Who Coulda T TOR (are er thin Selves,
let alone we. ZL Trev steel rg Hebuser [kee
forthe +, ures Cave xz 1g r have Fret « §
re Kid ng Abuser Ayel thing Te he phar I
ng nest ly Cleat (ye Te TFalle lon bots bE s twe hart
jet be pe To ciact A

      

         

 
 
   

. 419 AN7one Would iLL Mee Gnd Ne dead
wed ever Find he: D Tried ye reachourT ‘Te
o~ CAMP Coun Selow- Gtk Crag BAR 11 Crege4
bint My Tice Watt Te en YaeciT becfe
—orclvancemtt Co.pses™~ LD wasnt bel evel.
Teld ea NeT Sey things ty te thet. rhiy eves
© a Port of my LF whey <C Should Wave
ean Plagiag Spe FS, jor7g. Te pres » Ete -
Lo Sterteck ceanag Aw ag he couse ef —>
Car ——»

 
 

Ca

€ 20-10343-LSS Doc 4520 Filed 05/18/21 Page 2 of 4

f-be ste . t. Times Tt Pet We be cle @
e i fhat te ST &e— Fr ly ~ 4 Trane 2 )> iia Ss.
A hg é a tbe), ; wd

 

. OV

lite }

reaming. Atay - NeT Fae Gn Te tink wm
-Veicge 2D “acted ovr in Way's +hat reingA m

TD owWent Te Twine hat ly ancl felt Sa

hock - So wm pt Coaua ba cc, Tu Wet te be ce
r o 3

Te

Hat foste- trem | - 7 WeaaT your Te Know

phe Lr fourck Mm Ce. New. i Tha preblen J-
Tre st ng peep whe ,

Trreck Te Comm, 77

Svigtcle he Cons Se. ce iv hat appene A “Te We:
, T adh Li pr SoA Cav $e FHS an patter ~-@

Dee lo peed - OAD & f- CO Wy ee 4 Sete t7 Cre

. x Me pe Yee will he |e Me - halo all of
. pies se re We “ et M4 l;fe bacte . Acar Wt

eC Ua

| AALS
it 4

Len

set Oy “y with what ~+bL Sad

Iife has aie hel he cow Se re ther. rey.

nt Te clit c@S pee me with vn affe- oF

Oo they CAaAt Cegti ave Te) OWN a with
Tan lest. pease hele me Aen” tet.
pW SHIT HATS mess w | out priating. ther 10 See
pT hing - T lesser evergthing he Cau See F thay:

Was So har A To wrete .
lame fre nr the Sev ls

ind my futur Was MLAn ag -

 

 

Pie cadet My name A adress.

 

 
Case 20-10343-LSS Doc 4520 Filed 05/18/21 Page 3of4

 

 

 

Pe S ze 4g 130
ee TE ao1s97487 MAY 4 coll

Sostice laut) Se lt Cc Si lersteun

ctions BSA Bernke prey CASE
Calitomia Dept HL | Mac ket Street oth Fle

conde wilongton, wee

 

yagelaogigloghgebehanbelUanfleeetfdebofpoebanBttg Hp td Ha]

 

 
Case 20-10343-LSS Doc 4520 Filed 05/18/21 Page 4 of 4

 

 
